Case: 22-50436     Document: 00516482199         Page: 1     Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit
                                  No. 22-50436
                                                                       FILED
                                Summary Calendar
                                                               September 23, 2022
                                                                  Lyle W. Cayce
   United States of America,                                           Clerk


                                                             Plaintiff—Appellee,

                                       versus

   Uriel Mora-Mendez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:21-CR-530-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Uriel Mora-Mendez appeals his conviction and sentence for illegal
   reentry after removal. He argues that his sentence exceeded the statutory
   maximum and thus violated his due process rights because the district court
   applied a statutory sentence enhancement under 8 U.S.C. § 1326(b) based on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50436      Document: 00516482199           Page: 2   Date Filed: 09/23/2022




                                     No. 22-50436


   facts that were neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. Mora-Mendez has filed an unopposed motion for
   summary disposition in which he concedes that his argument is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998), and he explains that
   he has raised the issue only to preserve it for further review.
          Mora-Mendez is correct that his argument is foreclosed by
   Almendarez-Torres. See United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir.
   2019). Accordingly, his motion is GRANTED, see Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and the district court’s
   judgment is AFFIRMED.




                                          2